Title: From Alexander Hamilton to William Cooper, [16 December 1796]
From: Hamilton, Alexander
To: Cooper, William



[New York, December 16, 1796]
Dr. Sir

I have received your letter with a Post note of a thousand dollars on account of the Mortgage of the lands formerly Holkers in which Mr. Church is interested. The papers respecting this affair in my possession will be looked up & sent to Mr. Laurance by Mondays Post. This letter will serve you as a Receipt. Yrs. truly

A HamiltonN Y   December 16. 1796
William Cooper Esqr

